Citation Nr: 9932405	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-01 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than September 
19, 1994, for the grant of a total rating for compensation 
based upon individual unemployability for accrued purposes 
only.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991) for cause of the veteran's death.

3.  Entitlement to service connection for cause of the 
veteran's death.

4.  Entitlement to service connection for dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1318 (West 1991).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to March 
1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 1996 and January 1998 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the July 1996 
rating decision, the RO denied service connection for cause 
of the veteran's death, denied dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318, and 
denied accrued benefits.  In the January 1998 rating 
decision, the RO denied compensation under the provisions of 
38 U.S.C.A. § 1151 for cause of the veteran's death.



FINDINGS OF FACT

1.  The claim for entitlement to a total disability 
evaluation for compensation purposes based on individual 
unemployability was received on September 19, 1994.

2.  In an August 22, 1994, letter, Dr. Edward W. Salko stated 
that the veteran was totally disabled regarding his multiple 
polyneuropathies secondary to his gunshot and shrapnel 
wounds.

3.  The claim for an effective date earlier than September 
19, 1994, for the grant of a total rating for compensation 
based upon individual unemployability was pending at the time 
of the veteran's death.

4.  A total disability evaluation for compensation purposes 
based upon individual unemployability was factually 
ascertainable prior to August 22, 1994.

5.  Competent evidence attributing the veteran's death to his 
treatment at a VA medical facility has not been presented.

6.  In the appellant's death certificate, it states that an 
other significant condition which contributed to the 
veteran's death but did not result in the underlying cause 
was "immobility due to war injuries."


CONCLUSIONS OF LAW

1.  An effective date of August 22, 1994, for a total rating 
for compensation based on individual unemployability for 
accrued benefits purposes is warranted.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. §§ 3.7, 3.114, 3.400 (1999).

2.  The appellant has not submitted a well-grounded claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for cause of the veteran's death.  
38 U.S.C.A. § 5107 (West 1991).

3.  The appellant's claim for service connection for cause of 
the veteran's death is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier effective date

On September 19, 1994, the veteran submitted a VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
On Unemployability.  In his application, he stated that he 
last worked in December 1982.  Along with his application, 
the appellant submitted an August 22, 1994, letter from Dr. 
Edward W. Salko in which Dr. Salko stated that the appellant 
was totally disabled regarding his multiple polyneuropathies 
secondary to his gunshot and shrapnel wounds.  In a January 
1996 rating decision, the RO granted a total rating for 
compensation based upon individual unemployability and 
assigned an effective date of September 19, 1994, the date of 
claim.  The appellant perfected an appeal as to an effective 
date earlier than September 19, 1994, for the grant of a 
total rating for compensation based upon individual 
unemployability.  He died on June [redacted], 1996. 

Although the veteran's appeal terminated with his death, the 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased claimant's claim 
for VA benefits by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121; see Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  Thus, while the appellant's claim for 
accrued benefits in this appeal is separate from the claim 
for an effective date earlier than September 19, 1994, for 
the grant of a total rating for compensation based upon 
individual unemployability, the accrued benefits claim is a 
"derivative of" the veteran's claim and, by statute, the 
appellant takes the veteran's claim as it stood on the date 
of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. 
Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).  
In the instant case, the veteran died in June 1996, and the 
appellant's claim for accrued benefits was received in June 
1996.  The appellant states that an earlier effective date is 
warranted because the appellant had stopped working in 1983. 

The earliest effective date for an increased evaluation (such 
as a claim for a total rating for compensation based upon 
individual unemployability) is that which is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 
3.400(o)(1) and (2) (1998); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  Additionally, under 38 C.F.R. 
§ 3.155(a) (1998), the appellant or a representative of the 
appellant can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. App. 
15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  Under 
38 C.F.R. § 3.157(b) (1998), once a claim for compensation 
has been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits, which would include 
an informal claim for a total rating for compensation based 
upon individual unemployability, see Servello, 3 Vet. App. at 
199.  The date on the VA outpatient or hospital examination 
will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  

The Board finds that an effective date of August 22, 1994, is 
warranted for the total rating for compensation based upon 
individual unemployability.  The veteran had submitted his 
claim for a total rating for compensation based upon 
individual unemployability on September 19, 1994.  At that 
time, he had a letter, dated August 22, 1994 (which is within 
one year of the date of his application), which would 
establish a factually ascertainable fact that the appellant 
was totally disabled due to service-connected disabilities at 
that time.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1) 
and (2) (1998); see Harper, 10 Vet. App. at 126.  Thus, an 
earlier effective date of August 22, 1994, for a total rating 
for compensation based upon individual unemployability for 
accrued purposes is granted.

An effective date earlier than August 22, 1994, however, is 
legally impossible.  As to consideration of the appellant's 
claim for an earlier effective date under 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(1) and (2), the veteran 
submitted a claim for a total rating based upon individual 
unemployability on September 19, 1994.  As stated above, the 
Board has found that the veteran had established a factually 
ascertainable fact that he was totally disabled due to 
service-connected disabilities on August 22, 1994.  However, 
in order to be granted an effective date earlier than August 
22, 1994, it must be factually ascertainable that an increase 
in disability had occurred within one year from September 19, 
1994; thus, September 1993.  Here, there are no medical 
records, either private or VA dated between September 1993 
and August 22, 1994, that reveal that the appellant's 
service-connected disability or disabilities had rendered him 
unemployable.  Therefore, there are no objective medical 
records between September 1993 and August 22, 1994, which 
would establish a factual basis that the veteran's service-
connected disabilities had rendered the veteran unemployable.  

Considering the appellant's claim for an earlier effective 
date under 38 C.F.R. §§ 3.155 and 3.157, the Board finds that 
the veteran did not file an informal claim for a total rating 
for compensation based upon individual unemployability prior 
to September 19, 1994.  In a November 1990 decision, the 
Board denied a total rating for compensation based upon 
individual unemployability.  That decision is final, and the 
appellant is collaterally estopped from relitigating the same 
issue based upon the same evidence that was considered at the 
time of the Board decision.  See Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Thus, there can be no informal claim 
prior to November 1990 for a total rating for compensation 
based upon individual unemployability.

As to an informal claim between November 1990 and September 
1994, the Board finds no evidence of such.  The veteran did 
not submit anything between November 1990 and September 1994 
which could be construed as an informal claim for a total 
rating for compensation based upon individual 
unemployability.  See 38 C.F.R. § 3.155(a).  Additionally, 
the medical evidence of record between November 1990 and 
August 1994 does not demonstrate any findings which would 
indicate that the appellant was unemployable because of a 
service-connected disability or service-connected 
disabilities.  See 38 C.F.R. § 3.157(b).

Although the veteran stated in his VA Form 21-8940, which was 
received on September 19, 1994, that he last worked in 
December 1982, that would not establish an earlier effective 
date, as he referred to a date that was more than one year 
prior to the receipt of the claim for a total rating for 
compensation based upon individual unemployability.  Harper, 
10 Vet. App. at 126-127; see 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(1)(2).  A statement written in 1994 does 
not establish a factual basis to grant an effective date back 
to 1982.

II.  38 U.S.C.A. § 1151 (West 1991)

The appellant claims that the veteran received improper care 
at the VA outpatient treatment clinic in Fort Myers, Florida, 
which caused the veteran's death.  Specifically, she states 
that the VA medical care was inept and bordered on total 
incompetence.  She states that when her husband was seen at 
the VA outpatient treatment clinic for excruciating pain and 
that it was diagnosed in the treatment report that it was the 
"same old stuff."  The appellant states that in July 1994, 
her husband was suffering from great pain and was told by VA 
that there was nothing more that they could do for him.  She 
states that no tests were done to rule out cancer or other 
diseases to determine the source of the veteran's pain.  The 
appellant asserts that her husband sensed that he was getting 
bad health care through VA so he sought private treatment and 
that in August 1994, he was diagnosed with metastatic 
carcinoma involving the sacrum.  She states that this cancer 
did not magically appear in August 1994 and that it had 
developed over time.  The appellant asserts that VA would 
have found the cancer sooner had proper care been provided.  
She states that since that is not the case, the VA should be 
held accountable.

In VA outpatient treatment reports dated in 1993, 1994, and 
1996, it revealed that the veteran reported severe pain in 
his right and left lower extremities.  In July 1994, chest x-
rays taken revealed that there was minimal elongation of the 
aorta.  A calcification was present at the knob.  There was 
no evidence of pulmonary infiltrates, and a calcified 
granuloma was present in the left upper lobe.  The impression 
was atherosclerosis aorta, calcified granuloma, left upper 
lobe.  It was noted that there was no change since February 
1993.  

In August 1994, the veteran was admitted to a private 
hospital with severe left leg pain.  Dr. Edward W. Salko 
stated that the veteran reported that the pain had increased 
in intensity.  Dr. Salko noted that the veteran was barely 
able to gain relief with medication and that his pain 
increased to the point that he became anorectic.  An MRI of 
the lumbar spine and sacrum was done, which revealed a 
diffusely abnormal marrow signal in the left sacral ala with 
an associated soft tissue mass projecting anteriorly.  The 
veteran underwent a needle biopsy which revealed a metastatic 
poorly differentiated non-small cell carcinoma versus 
melanoma.  A CT scan of the chest revealed a three centimeter 
spiculated mass abutting the pleura.  The diagnoses were 
metastatic carcinoma involving the sacrum and severe pain due 
to compression of sciatic nerve, lesion involving the right 
lung, suspected to be the primary, and gunshot wound of World 
War II.  Dr. Daniel Dosoretz stated the following:

[The veteran] presents with a large 
destructive lesion involving the sacrum 
and pressing directly on the sciatic 
nerve.  Having ruled out treated diseases 
like prostatic cancer and multiple 
myeloma or lymphoma, I think that 
realistically whether this tumor 
originated from the lung or not, or 
originated from some other site is 
somewhat irrelevant.  There is no 
effective treatment once a metastatic 
carcinoma (except the ones I've mentioned 
before, and small cell carcinoma) have 
been ruled out.  Given that this is not a 
small cell malignancy, given that this is 
not prostatic cancer or multiple myeloma, 
the best course of action at this point 
in time is to proceed with immediate 
radiation therapy.  I talked to Dr. Hart 
and since the patient has a lesion in the 
lung he might consider platinum 
chemotherapy later on.

The veteran died in June 1996.  In the death certificate 
(under Part I), it indicated that the immediate cause of the 
veteran's death was metastatic non-small cell lung carcinoma.  
It further indicated that "other significant conditions 
contributing to death but not resulting in the underlying 
cause given in Part I" was "immobility due to war 
injuries."

In an October 1996 letter, Dr. Salko stated that the veteran 
had been followed in his office until his death and that when 
he first saw the veteran in August 1994, he had a metastatic 
non-small cell carcinoma of the lung.  Dr. Salko further 
stated the following:

At that time [the veteran] had direct 
involvement of the tumor to his sacrum 
and presacral ganglia.  The involvement 
of the presacral ganglia exacerbated his 
peripheral neuropathy.  His peripheral 
neuropathy was on the basis of previous 
gunshot wounds and shrapnel wounds he 
suffered during the second World War.  
From the time of discovery to the time of 
his death[, the veteran] did not seem to 
gain any improvement from radiation 
therapy, other modalities to the 
presacral tumor.

The appellant had an RO hearing in August 1998.  She stated 
that she was a registered nurse for 50 years.  She stated 
that she worked on the surgery and paraplegic floors and then 
went into private nursing.  The appellant asserted that the 
veteran died of cancer that had not been diagnosed properly 
because VA had thought that the veteran's severe pain was due 
to his war injuries.  She stated that the when the veteran 
was not getting the answers he needed from VA, that he went 
to see a private physician, who found the cancer.  She 
pointed out that on a VA outpatient treatment report, dated 
February 1993, that the VA examiner entered a diagnosis of 
"same old stuff" as to the veteran's complaints of 
excruciating pain in his left leg.  The appellant stated that 
the VA did not do anything to narrow down why her husband was 
having such severe pain in his left leg.  She asserted that 
VA had mismanaged the veteran's health care.  She stated that 
the private physicians has told her at the time the veteran 
was diagnosed with cancer that it had been there for a while, 
and she accused VA of not doing further tests which would 
have found the cancer.  The appellant stated that at the time 
the cancer was found, it was in stage four, which would not 
have allowed the veteran to undergo surgery, which would have 
resulted in the veteran going into remission.

In Gardner v. Derwinski, 1 Vet. App. 584, (1991), The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter "the 
Court") invalidated 38 C.F.R. § 3.358 (c)(3) (1990), one of 
the enabling regulations under 38 U.S.C.A. § 1151 (formerly 
38 U.S.C.A. § 351), on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The Court's decision was 
appealed to both the United States Court of Appeals for the 
Federal Circuit and the Supreme Court.  Both affirmed the 
decision.  Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).  
Thereafter, the Secretary of VA (the Secretary) sought an 
opinion from the Attorney General of the United States as to 
the full extent to which benefits were authorized under the 
Supreme Court's decision.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358.

The provisions of 38 U.S.C.A. § 1151 (West 1991) provide that 
where there is no willful misconduct by the veteran, as in 
this case, additional disability resulting from a VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.  While the statute requires a causal 
connection, not every additional disability is compensable 
because 38 C.F.R. § 3.358(c) (1998) provides that it is 
necessary to show that additional disability is actually the 
result of a disease or injury or aggravation of an existing 
disease or injury and not merely coincidental therewith.  
Compensation is not warranted for the continuance or natural 
progress of a disease or injury.

The new VA regulations with respect to claims for benefits 
under 38 U.S.C.A. § 1151, as interpreted following the 
opinion of the Attorney General, preclude compensation where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment or (2) is merely 
coincidental with the injury, or aggravation thereof, from VA 
hospitalization or medical or surgical treatment, or (3) is a 
continuance or natural progress of disease or injury for 
which VA hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service connected, if it does not 
fall into one of the above-listed exceptions.

Section 1151 was amended, effective October 1996.  The 
amendment reinstituted a requirement of fault for recovery 
under the provisions of 38 U.S.C.A. § 1151.  In a precedent 
opinion dated December 31, 1997, the Acting General Counsel 
of VA concluded that the term "all claims for benefits under 
38 U.S.C. § 1151, which governs benefits for persons disabled 
by treatment or vocational rehabilitation, filed before 
October 1, 1997, must be adjudicated under the provisions of 
section 1151 as they existed prior to that date."  VAOPGPREC 
40-97 (December 31, 1997).  The appellant's claim for 
compensation under 38 U.S.C.A. § 1151 for cause of the 
veteran's death was filed in June 1997 and thus will be 
considered under the law and regulation that do not require 
fault on behalf of VA.

Prior to reaching a determination on the merits of the claim, 
the Board notes that 38 U.S.C.A. § 5107(a) requires that a 
well-grounded claim be submitted.  In making a claim, the 
appellant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

Considering compensation under § 1151 differs from that of a 
claim for service connection in that the claimant is not 
alleging that the current disability was incurred or 
aggravated in service.  Rather, in these circumstances, the 
claimant is alleging that he incurred a disability from VA 
hospitalization or medical or surgical treatment at a VA 
facility which caused or aggravated an injury.  Regardless of 
the difference, the Court has held that a well-grounded claim 
for compensation under 38 U.S.C.A. § 1151 parallels those 
generally set forth for establishing other service connection 
claims.  Jones v. West, 12 Vet. App. 460, 463 (1999).  The 
Court determined that a well-grounded claim for compensation 
under 38 U.S.C.A. § 1151 entails the following:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38, 
United States Code; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Id. at 463-64 (citations omitted).

As stated above, the appellant alleges that the veteran died 
because VA failed to have the veteran undergo testing, which 
would have shown that the veteran had cancer and thus the 
cancer would have been found much earlier and could have been 
treated to the point that the veteran would have been in 
remission and survived.

After having reviewed the evidence of record, the Board finds 
that the appellant has not brought forth evidence of a well-
grounded claim for compensation under 38 U.S.C.A. § 1151 for 
cause of the veteran's death.  See Jones, supra.  The Board 
is aware that the veteran was not diagnosed with cancer at a 
VA facility, and that it was found by a private facility in 
August 1994 and that the appellant had been under treatment 
at VA in 1993 and 1994, at which no time was a diagnosis of 
cancer entered.  However, the appellant has not brought forth 
competent evidence that VA's failure to diagnose cancer 
caused the veteran's death.  There is no evidence, other than 
the appellant's contentions, that shows a relationship 
(either etiological or causal origin, or aggravation) between 
the veteran's death and treatment he received or did not 
receive from VA.  Lay assertions of medical diagnoses or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  See Espiritu v. Derwinski, 4 
Vet. App. 492, 494 (1992); see also Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995) (en banc).

The Board is aware that the appellant's representative has 
asserted that because the appellant is a registered nurse, 
that it qualifies her as a "licensed health-care 
professional."  The appellant's representative cites cases 
from the Court to substantiate this allegation.  The 
appellant is claiming that the VA's failure to find the 
veteran's cancer earlier caused the veteran's death.  The 
appellant, although a registered nurse, is not competent to 
allege that the cause of the veteran's death was due to VA's 
failure in diagnosing cancer earlier.  In Goss v. Brown, 
9 Vet. App. 109, 114-15 (1996), the Court allowed the 
veteran's nurse's statements, along with the veteran's 
daughter's statements, to well ground the veteran's claim for 
service connection for diabetes mellitus.  There, the Court 
stated, "A nurse's statement, like a doctor's statement, 
regarding the possibility of diabetes resulting from his 
treatment as a [prisoner of war] is sufficient to make the 
appellant's claim well grounded."  Id. (citations omitted.)

However, in Black v. Brown, 10 Vet. App. 279, 284 (1997), the 
Court held that the veteran's wife was not competent to 
allege that the appellant's heart disease was caused by 
retained foreign bodies that were incurred in service.  
There, the Court stated, "The Court does not question the 
appellant's wife's qualifications as a nurse.  However, the 
appellant's wife, while medically trained, has given no 
indication that she has special knowledge regarding 
cardiology nor is there any evidence to that effect in the 
record."  Id.  The Court further noted that there was no 
evidence that the appellant's wife had participated in the 
veteran's treatment.  Id.

In this case, the appellant has alleged that VA's failure to 
find the veteran's cancer earlier caused his death.  Although 
the appellant did participate in the veteran's treatment, she 
has not been shown to have special knowledge in oncology 
where she is capable of asserting that had the cancer been 
found prior to August 1994 that the veteran would not have 
died.  See Goss and Black, both supra.  Her allegations are 
mere speculation as to what would have happened had the 
cancer been found previously, and the Board finds that even 
as a registered nurse, such allegation is clearly beyond the 
competence of the appellant.  No other medical professional 
has alleged that VA in its failure to find and/or diagnose 
cancer prior to August 1994 caused the veteran's death.  For 
these reasons, the Board finds that the claim for 
compensation under 38 U.S.C.A. § 1151 for the cause of the 
veteran's death is not well grounded.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim when it is 
determined to be not well grounded, it may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette, supra.  Here, the RO fulfilled its obligation 
under section 5103(a) in the issuance of a statement of the 
case in June 1998.  In this respect, the Board is satisfied 
that the obligation imposed by section 5103(a) has been 
satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence that pertains to the claim under 
consideration); Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VA's duty is just what it states, a duty to assist, not a 
duty to prove a claim).

Although the RO did not specifically state that it denied the 
appellant's claim for compensation under 38 U.S.C.A. § 1151 
on the basis that it was not well grounded, the Board 
concludes that this was harmless.  See Edenfield, 8 Vet. App. 
at 390 (disallowance of a claim as not well grounded amounts 
to a disallowance of the claim on the merits based on 
insufficiency of evidence).

The Board acknowledges that it has decided the present appeal 
as to the issue on a different legal basis than the RO did.  
When the Board, in a decision, addresses a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by this decision.  It has considered the 
same law and regulations and merely concludes that the 
appellant did not meet the initial threshold evidentiary 
requirements of a well-grounded claim.  The result is the 
same.

III.  Cause of death

In the veteran's death certificate under "[o]ther 
significant condition contributing to death but not resulting 
in the underlying cause," Dr. Lowell L. Hart stated, 
"Immobility due to war injuries."

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(citing King v. Brown, 5 Vet. App. 19, 21 (1993)).  Dr. 
Hart's statement that the appellant's immobility due to war 
injuries was a significant condition contributing to the 
veteran's death is sufficient to establish a well-grounded 
claim for service connection for cause of the veteran's 
death.  Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir 1996) (table)); 38 U.S.C.A. § 
5107(a) (West 1991).



ORDER

An effective date of August 22, 1994, for a total rating for 
compensation based upon individual unemployability, for 
accrued purposes only, is granted.  Compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for cause of the 
veteran's death is denied.  The claim for service connection 
for cause of the veteran's death is well grounded.


REMAND

The Board finds that the evidence of record, as to the claims 
for service connection for cause of the veteran's death needs 
to be supplemented.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO is to submit a copy of the 
veteran's death certificate to Dr. Lowell 
L. Hart and ask him to substantiate his 
finding in the death certificate that 
"immobility due to war injuries" were 
"other significant conditions 
contributing to death but not resulting 
in the underlying cause given."  Dr. 
Hart is asked to substantiate his 
determination with medical principles and 
is to state specifically how the 
appellant's immobility due to war 
injuries contributed to the veteran's 
death.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The Board holds the 
claim for service connection for dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 is 
held in abeyance.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

